Case 19-12514-KHK        Doc 69    Filed 07/15/21 Entered 07/15/21 10:37:49           Desc Main
                                  Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                  Chapter 13
     ADELE MOORMAN POLK
                                                  Case No. 19-12514-KHK

                           Debtor

                           TRUSTEE’S RESPONSE TO MOTION
                          REQUESTING STAY PENDING APPEAL

            Trustee responds to Debtor’s Motion for Stay Pending Appeal as follows:

                1. Debtor does not have “clean hands” with which to ask the Court for
                   equitable relief since she already obtained a de facto stay pending
                   appeal when she filed a subsequent Chapter 13 Petition (Case #21-
                   10868-BFK) to thwart creditor activity. That case was dismissed since
                   it was a bad-faith attempt (albeit a successful one) to obtain a stay
                   pending appeal without following the requirements of Bankruptcy Rule
                   8006.
                2. Trustee disputes Debtor’s assertion that she is likely to prevail on
                   appeal, if for no other reason than the fact that she has never disputed
                   the fundamental fact that she failed to comply with this Court’s Order of
                   September 3, 2020 requiring her to file a new Plan by September 17,
                   2020, which in and of itself was adequate grounds to dismiss the case.
                3. Debtor acknowledged in her 341 meeting testimony in Case #21-10868-
                   BFK that she had not made all required mortgage payments that had
                   come due since the dismissal of this case, meaning the creditor(s) are
                   prejudiced by the passage of time. Debtor has not proposed a
                   supersedeas bond or any other mechanism to protect the creditor(s)
                   while she prosecutes her appeal.
                4. To the extent the Court grants Debtor’s Motion Trustee suggests that
                   any “stay” should be limited in scope and should afford the impacted
                   creditors the opportunity to seek relief from same if Debtor continues to
                   default or if other circumstances exist or arise to warrant the lifting of
                   the stay.
Case 19-12514-KHK       Doc 69 Filed 07/15/21 Entered 07/15/21 10:37:49                Desc Main
                              Document      Page 2 of 2
     Trustee’s Response to Motion Requesting Stay Pending Appeal
     Adele Moorman Polk, Case # 19-12514-KHK


     Date: _July 15, 2021______                           ___/s/ Thomas P. Gorman_____
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 15th day of July, 2021, served via ECF to authorized
     users or mailed a true copy of the foregoing Response to Motion Requesting Stay
     Pending Appeal to the following parties.


                                                   Robert Sergio Brandt
                                                   Attorney for Debtor
                                                   The Law Office of Robert S. Brandt
                                                   600 Cameron Street
                                                   Alexandria, VA 22314


                                                          __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
